Title: To Thomas Jefferson from Winthrop Sargent, 7 February 1793
From: Sargent, Winthrop
To: Jefferson, Thomas



Cincinnati County of Hamilton, and Territory of the 
 United States north west of the Ohio Feby: the 7th: 1793.

I conceive it my duty Sir, in the absence of Governour St: Clair to represent to the General Government, that considerable public embarrassments, and injury, accrue to this Territory, from the absence of the Judges thereof.
Our Code of laws materially deficient to promote the welfare and happiness of the people (as observation must evince) can know no alteration from this cause, at the same time that the judicial trusts of their Honours must be suspended.
Complaints upon this subject having already been transmitted with my recent official communications, would not again be laid before the Sovereign Authority, but for the sudden departure of the honourable Judge Symmes from the Government—thereby virtually effecting a total present abdication upon the Supreme Bench of this Territory. Some of the probable consequences of which, together with my solicitation and remonstrances to avert them, in the enclosed copy of  a letter to his Honour, upon the 6th: instant, I deem it incumbent to submit by this the earliest opportunity. I have the honour to be, Sir, with every sentiment of respect, Your most obedt: humble servant,

Winthrop Sargent

